Citation Nr: 0739950	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-39 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran contends that his present bilateral hearing loss 
and tinnitus were caused by noise exposure in active service.  
The veteran maintains that exposure occurred during his work 
in the Army motor pool, where he was subjected to high levels 
of noise without the use of hearing protection.   

The veteran's service separation form lists his most 
significant duty assignment as a mechanic maintenance 
apprentice, and shows that he received awards consistent with 
service in Vietnam but which do not denote participation in 
combat.  The veteran does not, however, allege that he was 
involved in combat.  While it is clear from available service 
personnel records that the veteran served as an Army mechanic 
in Vietnam, the exact nature of his in-service duties and the 
extent of his exposure to acoustic trauma in service remains 
unclear as his complete service personnel records have not 
yet been associated with the record.  Because these service 
personnel records would be of assistance in clarifying his 
in-service duties and the likelihood of his exposure to 
acoustic trauma, they should be obtained. 38 C.F.R. 
§ 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The service medical records associated with the veteran's 
period of active service reflect that on his July 1968 pre-
service medical examination, his hearing was found to be 
within normal limits.  His service medical records are 
negative for any complaints of tinnitus or hearing loss 
during service.  At the time of his separation from service, 
the veteran was given a whisper voice test on which he scored 
15/15 bilaterally, which was considered normal.

The first post-service clinical evidence of a diagnosis of 
hearing loss and tinnitus is dated in April 2005, nearly 35 
years after his separation from active service.  On 
evaluation in April 2005, the veteran related that he had a 
history of noise exposure both in service and after, as a 
result of work as a mechanic.  Additionally, the veteran 
reported that over the years he had taken part in various 
recreational activities, including auto racing and working on 
antique tractors.  

On the basis of the veteran's reports of noise exposure, the 
VA audiologist conducting the hearing evaluation opined that 
it was as likely as not that the veteran's hearing loss and 
tinnitus were related to his military service.  In rendering 
that opinion, however, the audiologist did not review the 
personnel and medical records from the veteran's period of 
active service.  More significantly, the audiologist did not 
appear to consider the veteran's post-service history of 
noise exposure.  Indeed, it does not appear that the 
audiologist's opinion was based upon any evidence other than 
the veteran's own statements. 

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the veteran 
underwent a hearing evaluation in which he was found to have 
bilateral sensorineural hearing loss and tinnitus that was as 
likely as not related to his military service.  However, it 
does not appear that the audiologist who performed his 
hearing evaluation considered the veteran's post-service 
noise exposure.  Nor did the audiologist provide a rationale 
for concluding that the veteran's current disability was as 
likely as not related to his period of active service.  In 
light of this, it remains unclear whether the veteran's 
current bilateral hearing loss and tinnitus are more likely 
related to his in-service history of noise exposure, or 
whether they are more likely related to his history of post-
service noise exposure.  Accordingly, the Board finds that a 
remand for an examination and opinion addressing the etiology 
of his hearing loss and tinnitus is necessary in order to 
fully and fairly address the merits of his claims.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel 
Records Center, or any other 
appropriate service department offices 
to obtain the veteran's service 
personnel records from October 1968 to 
October 1970, and any reserve personnel 
records.

2.  Schedule the veteran for a VA 
audiological examination.  The claims 
folder should be made available to and 
be reviewed by the examiner, and the 
examination report should reflect that 
the claims folder was reviewed.  In 
ascertaining the likely etiology of the 
veteran's bilateral hearing loss and 
tinnitus, the examiner should 
specifically consider the veteran's 
service personnel records detailing his 
responsibilities as a mechanic and 
other duties as a means of assessing 
the likelihood of his exposure to 
acoustic trauma while in service.  The 
examiner should also evaluate whether 
the veteran's post-service employment 
as a mechanic and recreational 
activities, including auto racing and 
working on antique tractors, may have 
resulted in any acoustic trauma.  The 
examiner should provide an opinion as 
to  whether it is as likely as not (50 
percent probability or greater) that 
the veteran's current hearing loss and 
tinnitus are due to acoustic trauma 
during his service.

3.  Then, readjudicate the claims for 
service connection for bilateral 
hearing loss and tinnitus.  If the 
decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
period for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for development or other 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


